Examiner’s Amendment


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Laurence S. Roach (Reg#45044) claims 8, 9, 11, 15 and 16 are being amended while the remaining will stay the same. 


Amended Claims
1.  (Previously Presented)  A server device for pairing a connecting device and vehicle using a network connection, comprising:
a memory to store data and instructions; 
a processor; 
a vehicle identification number (VIN) stored in the memory, where the VIN is associated with connection information for a vehicle associated with the VIN; 
a server device network connector stored in the memory that when executed by the processor sends the connection information to the connecting device in response to a match between a supplied VIN from the connecting device and the VIN stored in memory, the connection information sent through the network connection using a first communication protocol and containing information for the connecting device to connect to the vehicle through a direct pairing using a second communication protocol.

2.  (Original) The server device of claim 1, wherein the first communication protocol and the second communication protocol are distinct protocols from one another.

3.  (Original)  The server device of claim 1, wherein the VIN is stored in the memory in response to VIN being provided to the server device.

4.  (Previously Presented)  The server device of claim 1, wherein the connection information enables the connecting device to begin device to device pairing protocols with the vehicle associated with the VIN in response to receipt by the server device of the VIN.

5.  (Original)  The server device of claim 1, wherein the VIN stored in the memory and the connection information is removed from the memory in response to a threshold number of VIN matches have been identified.

6.  (Previously Presented)  The server device of claim 1, wherein the VIN stored in the memory and the connection information is removed from the memory in response to an elapsing of a threshold time duration since an initial storing of the VIN and the connection information in the memory.

7.  (Original)  The server device of claim 1, wherein the connection information is a service set identifier (SSID) and an SSID authentication key.

8.  (Currently Amended)  A method for pairing a connecting device and vehicle using a network connection comprising:
identifying a vehicle identification number (VIN) and connection information for a vehicle associated with the VIN, wherein the VIN is stored in a memory device that links the VIN with the connection information;
attempting to match a supplied VIN from the connecting device with the VIN stored in the memory device; and 
sending the connection information to the connecting device in response to the supplied VIN matching the VIN stored in the memory device, the connection information being sent through the network connection using a first communication protocol and containing information for the connecting device to connect to the vehicle through a direct pairing using a second communication protocol.

9.  (Currently Amended)  The method of claim 8, wherein the connection information is sent to the connecting device with information for pairing to [[a]]the vehicle using [[a]]the second communication protocol distinct from the first communication protocol

10.  (Original)  The method of claim 8, wherein the VIN is stored in the memory device in response to VIN being provided to a server device.

11.  (Currently Amended)  The method of claim 8, wherein the connection information enables the connecting device to begin device to device pairing protocols with [[a]]the vehicle 

12.  (Original)  The method of claim 8, wherein the VIN stored in the memory device and the connection information is removed from the memory device in response to a threshold number of VIN matches have been identified.

13.  (Previously Presented)  The method of claim 8, wherein the VIN stored in the memory device and the connection information is removed from the memory device in response to an elapsing of a threshold time duration since an original storing of the VIN and the connection information in the memory device.

14.  (Original)  The method of claim 8, wherein the connection information is a service set identifier (SSID) and an SSID authentication key.

15.  (Currently Amended)  A server device for pairing a connecting device and vehicle using a network connection, comprising:
a memory to store data and instructions; 
a processor; 
a vehicle identification number (VIN) stored in the memory, where the VIN is associated with connection information for a vehicle associated with the VIN; 
a VIN matcher stored in the memory that when executed by the processor denies a request for the connection information in response to a mismatch between a supplied VIN from the connecting device and the VIN stored in memory; and
a server device network connector stored in the memory that when executed by the processor sends the connection information to the connecting device in response to a match between the supplied VIN from the connecting device and the VIN stored in memory, the connection information being sent through the network connection using a first communication protocol and containing information for the connecting device to connect to the vehicle through a direct pairing using a second communication protocol.

16.  (Currently Amended)  The server device of claim 15, wherein [[a]]the first communication protocol carrying the connection information and [[a]]the second communication protocol for the connection between the server device and the vehicle are distinct protocols from one another.

17.  (Original)  The server device of claim 15, wherein the VIN is stored in the memory in response to VIN being provided to the server device.

18.  (Previously Presented)  The server device of claim 15, wherein the connection information enables the connecting device to begin device to device pairing protocols with the vehicle associated with the VIN in response to receipt by the server device of the VIN.

19.  (Original)  The server device of claim 15, wherein the VIN stored in the memory and the connection information is removed from the memory in response to a threshold number of VIN matches have been identified.

20.  (Previously Presented)  The server device of claim 15, wherein the VIN stored in the memory and the connection information is removed from the memory in response to the elapsing of a threshold time duration since an original storing of the VIN and connection information in the memory.
																																					


		
Reasons for allowance


1.	Claims 1-20 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:
The closest prior art DePrez et al (2004/0064221) explains when a sensor module detects a control action by the driver of the vehicle, the sensor module transmits a message that includes the vehicle VIN to the control module.  The control module receives the message from the sensor module and determines whether the VIN included in the message matches the VIN of the vehicle.  When the VIN included in the message does not match the VIN of the vehicle, the control module does not take any action (e.g., does not send a message to control a vehicle component and does not send an acknowledgement message).  Lim et al(US 2016/0133063A1) explains the diagnostic unit  of the diagnostic control apparatus  receives the diagnosis request message including the vehicle IDs (VIDs) which are assigned depending on the vehicle model and the option specifications, the information on the number (N) of actuators, and the like from the diagnostic terminal , it is determined whether the received VID matches the diagnosable vehicle ID (VID) which is stored in the storage to transmit (return) the predetermined normal positive response to the diagnostic terminal  if it is determined that the received VID matches the diagnosable vehicle ID (VID), and otherwise transmits (returns) the predetermined negative response to the diagnostic terminal. Jefferies (US 2018/0091930A1) explains an external hub connected to the OBD2 Port may perform the same query for the VIN over the CAN bus. Once the VIN is obtained, the VIN may then be stored in memory and/or compared to existing VINs in memory. The previously stored VIN may have been received from a prior startup or learning mode operation, for example from the same vehicle or a different vehicle that the external hub may have been previously installed in. If the vehicle is the same, and the VINs match, then there is no need to do any additional configuration, and the process may end. If the VINs do not match(or if there was no previously stored VIN because this is a new install), then the appropriate codes for the vehicle may need to be determined. In some embodiments, old VINs are not overwritten, which allows for a history of VINs to or may be stored in a new memory location, thus allowing for the external hub to record a history of VINs that the external hub has been associated with.



  
  
However regarding claims 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  sends the connection information to the connecting device in response to a match between a supplied VIN from the connecting device and the VIN stored in memory, the connection information sent through the network connection using a first communication protocol and containing information for the connecting device to connect to the vehicle through a direct pairing using a second communication protocol.  Further regarding claim 8  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  sending the connection information to the connecting device in response to the supplied VIN matching the VIN stored in the memory device, the connection information being sent through the network connection using a first communication protocol and containing information for the connecting device to connect to the vehicle through a direct pairing using a second communication protocol. Further regarding claim 15 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  a server device network connector stored in the memory that when executed by the processor sends the connection information to the connecting device in response to a match between the supplied VIN from the connecting device and the VIN stored in memory, the connection information being sent through the network connection using a first communication protocol and containing information for the connecting device to connect to the vehicle through a direct pairing using a second communication protocol.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478